Name: 2006/53/EC: Council Decision of 23 January 2006 amending Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  economic policy;  agricultural activity;  health;  food technology;  civil law
 Date Published: 2006-02-02; 2006-09-29

 2.2.2006 EN Official Journal of the European Union L 29/37 COUNCIL DECISION of 23 January 2006 amending Decision 90/424/EEC on expenditure in the veterinary field (2006/53/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Avian influenza, previously called avian plague, is a very severe infection of birds that causes a very serious risk for animal health. The influenza virus of avian origin may, in certain conditions, also pose a risk for human health. (2) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3) provides for the possibility of a financial contribution from the Community to the Member States for the eradication of certain animal diseases. This Decision envisages the possibility of granting such contribution for the eradication of avian influenza caused by the so-called highly pathogenic strains of virus. (3) During recent avian influenza epidemics, outbreaks of disease caused by low pathogenic avian influenza viruses subsequently mutated into highly pathogenic viruses causing devastating consequences and risks for public health. Once mutation has occurred, the virus is extremely difficult to control. Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (4), establishes compulsory surveillance and control measures also in relation with the low pathogenic viruses, so that outbreaks of highly pathogenic avian influenza may be prevented. (4) In the light of the adoption of Directive 2005/94/EC it is appropriate to modify Decision 90/424/EEC so that Community financial assistance may also be granted for those eradication measures carried out by the Member States to combat avian influenza virus strains of low pathogenicity that may mutate into highly pathogenic strains, HAS ADOPTED THIS DECISION: Article 1 Decision 90/424/EEC is hereby amended as follows: 1. Article 3 shall be amended as follows: (a) in paragraph 1, the sixth indent shall be deleted; (b) in paragraph 2, the first indent shall be replaced by the following:  the slaughter of animals of susceptible species which are affected or contaminated or suspected of being affected or contaminated, and their destruction,; (c) paragraph 4 shall be replaced by the following: 4. If, in view of the development of the situation in the Community, it proves necessary to continue the measures provided for in paragraph 2 and Article 3a, a new decision concerning the financial contribution by the Community, which might exceed the figure of 50 % laid down in the first indent of paragraph 5, may be adopted in accordance with the procedure laid down in Article 41. When this decision is adopted, any measures which the Member State concerned must take in order to ensure the success of the action may be laid down, and in particular measures other than those mentioned in paragraph 2.; 2. the following Article shall be inserted: Article 3a 1. This Article and Article 3(3) and (4) shall apply in the event of the occurrence of avian influenza in the territory of a Member State. 2. The Member State concerned shall obtain a financial contribution from the Community for the eradication of avian influenza if the minimum control measures provided for in Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (5) have been fully and efficiently implemented in compliance with relevant Community legislation and, in the case of killing of animals of susceptible species which are affected or contaminated or suspected of being affected or contaminated, livestock owners have been compensated swiftly and adequately. 3. The financial contribution by the Community, divided if necessary into several tranches, shall be:  50 % of the costs incurred by the Member State in compensating livestock owners for the killing of poultry or other captive birds;  50 % of the costs incurred by the Member State for, the destruction of animals, the destruction of animal products, the cleaning and disinfection of holdings and equipment, the destruction of the contaminated feedingstuffs and for the destruction of contaminated equipment, where such equipment cannot be disinfected;  where emergency vaccination is decided upon in accordance with Article 54 of Directive 2005/94/EC, 100 % of the cost of supply of the vaccine and 50 % of the costs incurred in carrying out that vaccination. 3. in Articles 6(1), 7(1) and 8(1) the reference 3a(1) shall be inserted after the reference 3(1). 4. in the Annex, the following indent shall be added to Group 1:  avian influenza. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 January 2006. For the Council The President J. PRÃ LL (1) Opinion delivered on 1 December 2005 (not yet published in the Official Journal). (2) Opinion delivered on 28 September 2005 (not yet published in the Official Journal). (3) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 10, 14.1.2006, p. 16.;